internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-109884-99 date date x a b c trust fund a-1 fund a-2 dear this is in reply to a letter dated date and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x incorporated on date and elected to be an s_corporation on date on date b a grantor of trust which held stock in x died a b’s spouse was the other grantor of trust trust consisted in part of the community_property of a and b the x stock held by trust was a’s and b’s community_property as a revocable_trust and therefore under subpart e of part i of subchapter_j trust was a permitted shareholder of an s_corporation pursuant to sec_1361 upon b’s death the portion of trust of which a was the grantor owner continued to be owned by a and was a permitted shareholder under sec_1361 c x’s president represents that b’s portion of trust was a permitted shareholder for the 2-year period as specified in sec_1361 trust’s agreement agreement provided that upon the death of either a or b the trust estate was to be divided into two separate funds fund a and fund b fund a was to be funded with the survivor’s one-half interest in the community_property all of the separate_property and quasi-community_property of the survivor and the death_proceeds of all life_insurance policies on the decedent’s life owned by the survivor additionally fund a was to be allocated a fractional share of the decedent’s trust estate up to the whole thereof equal to the smallest marital_deduction under sec_2056 necessary to eliminate any federal estate_tax in the decedent’s estate fund b was to be allocated the balance of the trust estate fund a was to be further divided into fund a-1 and fund a-2 fund a-1 is revocable by a and thus qualifies as a permitted shareholder of an s_corporation a is the beneficiary of fund a-2 c represents that fund a-2 meets the requirements of a qualified_subchapter_s_trust qsst under sec_1361 on date stock certificates in x with respect to x stock then held by trust were issued to fund a-1 and to fund a-2 this issuance occurred after the 2-year period specified in sec_1361 with respect to b’s portion of trust thus x’s s_corporation_election terminated on date due to b’s portion of trust ceasing to be a permitted s_corporation shareholder in addition a failed to file an election under sec_1361 with respect to fund a-2 following the death of b a relied on a’s accountant to handle all tax matters including all necessary elections relating to the administration of the various trusts in date a’s new accountant while reviewing the file discovered that the necessary steps to preserve x’s s_corporation_election had not been taken on date a filed an election under sec_1361 with respect to fund a-2 c represents that the circumstances resulting in the termination of x’s election to be an s_corporation were inadvertent additionally x and each shareholder of x agree to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to such period sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation for taxable years beginning on or before date sec_1361 provided that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 of the code provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder for taxable years beginning on or before date sec_1361 provided that a_trust which was described in sec_1361 immediately before the death of the deemed owner and which continues in existence after such death may be a shareholder for purposes of sec_1361 for the 2-year period beginning on the day of the deemed owner’s death if the entire corpus of the trust is includible in the gross_estate of the deemed owner sec_1361 of the code provides that in the case of a qualified_subchapter_s_trust qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 of the code provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 of the code provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that the termination of x’s s_corporation_election occurred on date upon the expiration of the two-year period specified in sec_1361 and that the termination of x’s s_corporation_election constituted an inadvertent termination within the meaning of sec_1362 in addition a’s failure to timely file an election under sec_1361 with respect to fund a-2 would have resulted in the termination of x’s s_corporation_election on date had the s_corporation_election been in effect at that time this potential termination would have been inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date provided that x’s s_corporation_election was valid and is not otherwise terminated under sec_1362 during the period from date to date the portion of trust of which b was the grantor owner is treated as a shareholder of x also during that period the portion of trust of which a was the grantor owner is treated as a_trust described in sec_1361 with a being treated as wholly owning that portion from date until date fund a-2 will be treated as a_trust described in sec_1361 and a will be treated for purposes of sec_678 as the owner of that portion of the trust consisting of x stock also during that period fund a-1 will be treated as a_trust described in sec_1361 therefore the shareholders of x must include their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling shall be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code in particular no opinion is expressed or implied as to whether fund a-2 is a qsst within the meaning of sec_1361 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are forwarding a copy of this letter to x sincerely yours branch h grace kim assistant to the chief office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
